Attorney’s Docket Number: ST-12-AG-0510US02
Filing Date: 6/14/2019
Priority Date: 9/17/2015 (US 14/856,707)
12/18/2014 (Italy TO02014A001068) 
Applicant(s): Pagani et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the amendment filed on 2/23/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for a rejection as subject to pre-AIA  instead, will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the final rejection in paper no. 7, mailed on 1/7/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered. 
Amendment Status
The RCE submission filed on 2/23/2022 as an amendment in reply to the Office action in paper no. 7, mailed on 1/7/2022, has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1-20.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (US 2009/0316937).

Regarding claim 1, Zheng (see, e.g., fig. 1) shows all aspects of the instant invention including a method for making an integrated micro-electromechanical device 10 comprising:
Forming a first body 12 comprising semiconductor material having first 13 and second 14 faces opposite to each other
A buried cavity 15 in the first body forming a diaphragm 16 made of semiconductor material delimited between the cavity and the first face, wherein the diaphragm is monolithic with the first body
Forming one first magnetic via extending within the first body, separate from and entirely below the cavity, and between the second face and the cavity of the first body (see, e.g., par. 030/ll.11-14)
Forming a first magnetic region 18 extending over the first face
Forming a first coil 25 extending over the second face and being magnetically coupled to the first via
Regarding claim 2, Zheng shows that the first magnetic region 18 and the first via each comprise a ferromagnetic material (see, e.g., fig. 1 and pars.0026 and 0030).
Regarding claim 12, Zheng (see, e.g., fig. 1 and par.0032) shows all aspects of the instant invention including a method of operating an integrated micro-electromechanical device, the method comprising:
Supplying a first coil 25 with an electrical current, the coil being magnetically coupled to a first magnetic via within a first body 12 of semiconductor material (see, e.g., par.0030/ll.11-14)
Generating an attractive magnetic force between the first via and a first magnetic region 18 using the electrical current in the first coil 25
Deflecting a diaphragm 16 of the first body, the diaphragm being delimited between a buried cavity 15 of the first body and a second face 13 of the first body
wherein:

The first coil 25 extends over a first face 14 of the first body
The first via extends between the first face 14 and the cavity 15 of the first body
The first via is separate from and entirely below the cavity (see, e.g., par.0030/ll.11-14)
The first magnetic region 18 extends over the second face 13 of the first body
The first 14 and second 13 faces of the body are opposite to each other
The diaphragm 16 and interior surfaces of the cavity 15 are each made of the semiconductor material (see, e.g., par.0025)
Regarding claim 13, Zheng (see, e.g., par.0032) teaches that deflecting the diaphragm uses the attractive magnetic force according to a signal comprising the electric current.
Regarding claim 14, Zheng (see, e.g., par.0023) teaches that the device 10 is a speaker.
Regarding claim 15, Zheng (see, e.g., par.0040) teaches the method further comprising monitoring a voltage drop across the coil, measuring an external force according to said drop, and deflecting the diaphragm using the external force.
Regarding claim 16, Zheng (see, e.g., par.0040) teaches the device is a pressure sensor.
Regarding claim 17, Zheng teaches that the magnetic region 18 and the via each comprise a ferromagnetic material (see, e.g., par.0026 and 0030).
Allowable Subject Matter
Claims 7-10 are allowed.
Claims 3-5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The applicants argue:
Zheng does not anticipate the limitations in amended claim 1 reciting a step of forming a via within the first body, separate from and entirely below the cavity.

The examiner responds:
Zheng shows these features recited in the claims.  See, e.g., par.0030/ll.11-14 and annotated figure 1.  Annotated figure 1 includes markings made by the examiner to illustrate that which is described by Zheng in par.0030/ll.11-14.  Similar to the applicant’s illustration in figure 1, Zheng describes a step of forming a magnetic via 103B extending within the first body 12, separate from and entirely below the cavity 15.
Conclusion
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Marcos D. Pizarro/
Primary Examiner, Art Unit 2814
							
MDP/mdp
December 15, 2022